IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                            MEJIA RAMIREZ V. MERCADO BAUTISTA


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                          BLANCA REYNA MEJIA RAMIREZ, APPELLANT,
                                               V.

                             LUCIO MERCADO BAUTISTA, APPELLEE.


                              Filed May 26, 2020.    No. A-19-908.


       Appeal from the District Court for Douglas County: GREGORY M. SCHATZ, Judge.
Reversed and remanded for further proceedings.
      Anna D. Deal, of Immigrant Legal Center, an affiliate of the Justice For Our Neighbors
Network, for appellant.
       No appearance for appellee.


       PIRTLE, BISHOP, and WELCH, Judges.
       BISHOP, Judge.
        The Douglas County District Court dissolved the marriage of Blanca Reyna Mejia Ramirez
and Lucio Mercado Bautista and awarded full custody of the parties’ daughter to Blanca. Blanca
sought specific findings of fact for purposes of special immigrant juvenile (SIJ) status under
federal law. The district court declined to make such findings, and Blanca appealed. We reverse,
and remand the cause for further proceedings.
                                        BACKGROUND
        Blanca and Lucio were married in Mexico in 1992. They have three children, a son and
two daughters. On July 12, 2018, Blanca filed a complaint for dissolution of marriage from Lucio,
who resided in Mexico. She sought custody of the parties’ two daughters, born in 2000 and 2009;
the parties’ son was no longer a minor affected by the divorce proceedings. In addition to seeking



                                              -1-
custody of the children, Blanca sought an order finding the children’s reunification with Lucio was
not viable due to abuse, abandonment, and neglect, and that a return to Mexico was not in the
children’s best interests.
         On December 14, 2018, Blanca filed an ex parte motion for temporary custody of the
children. In support of the motion, both Blanca and her counsel filed affidavits. In her affidavit,
counsel stated the children would like the opportunity to apply for SIJ status with the United States
Citizenship and Immigration Service under federal law. According to counsel, as part of the SIJ
status process, a state court is asked to provide findings pursuant to Neb. Rev. Stat. § 43-1238(b)
(Cum. Supp. 2018) that reunification with the child’s parent(s) is not viable due to the abuse,
neglect, or abandonment the child has endured, and it would not be in the child’s best interests to
be returned to the home country; the state court order permits the child to file an application for
SIJ status with the United States Citizenship and Immigration Service. Counsel also provided
information on violence against women in Mexico. In her affidavit, Blanca provided information
regarding the abuse that Lucio subjected the children to, and stated that the children were present
when Lucio was violent and threatened her. Blanca stated that she fled to the United States in May
2016 after learning that Lucio planned to kill her. Blanca feared that if her daughters returned to
Mexico they would “face extreme danger and possibly death at the hands of [Lucio] or other
individuals who would seek to harm them,” and in her experience “Mexican law enforcement is
unwilling or unable to protect women and children from violence, particularly violence at the
hands of family members.”
         On December 14, 2018, the district court filed its signed ex parte order awarding temporary
custody to Blanca. The order prepared by Blanca’s counsel also included findings that the children
had been abused and neglected by Lucio, that due to the abuse and neglect the children’s
reunification with Lucio was not viable, and that return to Mexico, their country of nationality and
last residence, was not in their best interests. However, the court struck through those findings and
therefore did not make the findings requested by Blanca.
         On December 20, 2018, a hearing was held on Blanca’s ex parte motion. Blanca’s counsel
stated that she was hoping the district court would reconsider the language it struck if more
testimony was given to “prove up” the statements. Blanca testified via an interpreter about the
abuse and mistreatment that she and her children were subjected to by Lucio. Noting that Lucio
had not yet been served with a summons in this case, the court stated it was willing to order
temporary custody remain with Blanca, but it would not make further findings at this point.
Counsel pointed out that the older daughter would “age out” in January 2019, and if the court did
not make the requested findings then that child would not have an opportunity to apply for “an
immigration benefit.” In response, the district court filed its signed ex parte order for temporary
custody prepared by Blanca’s counsel that awarded temporary custody to Blanca “because the
children were subjected to abuse and neglect by [Lucio].” However, the court again struck through
findings that due to the abuse and neglect the children’s reunification with Lucio was not viable,
and that return to Mexico, their country of nationality and last residence, was not in their best
interests.
         Blanca ultimately moved for and was granted permission to serve Lucio by publication.




                                                -2-
        On June 14, 2019, the final divorce hearing was held. Lucio did not appear in person and
was not represented by counsel. Blanca testified via an interpreter, and Blanca’s affidavit was
received into evidence. Collectively, the evidence revealed the following. Blanca married Lucio
in Mexico in 1992. They have three children, only one of whom, their youngest daughter, was still
a minor under Nebraska law. When Blanca and Lucio lived together, Lucio hit Blanca, abused her,
and used “offensive words” towards her. Blanca “frequently had bruises, marks, and scars from
severe beatings by [Lucio].” Lucio “aimed a loaded firearm at [Blanca] in the child’s presence on
several occasions, and once he fired the weapon at [Blanca].” The parties’ youngest daughter was
present when Lucio beat and threated Blanca. Lucio “would insult, hit, and kick the child.” Blanca
sought help from the police in Mexico “[m]any times,” but “[t]hey never helped [her].” Blanca
fled in May 2016 because she learned that Lucio planned to kill her. Blanca had not had any contact
with Lucio since she fled from Mexico and she did not know where he was, although she had heard
through acquaintances that Lucio had moved to a different city in Mexico. Lucio had not provided
any support for the parties’ daughter since May 2016. Blanca was afraid that Lucio would hurt
their daughter if the daughter returned to Mexico because “he always hurt [their daughter],” and
“he always said that he was going to kill [their daughter].” In Blanca’s experience, “Mexican law
enforcement is unwilling or unable to protect women and children from violence, particularly
violence at the hands of family members.” Blanca stated it would be in the child’s best interests to
award custody to her.
        After Blanca’s submission of evidence, the district court found that it had jurisdiction over
the subject matter of the action, proof of service by publication was contained in the file, and Lucio
made no appearance and was in default. The following colloquy was then had between the court
and Blanca’s counsel.
                [THE COURT:] I’ll enter the decree [prepared by counsel], but I’m going to strike
        from it Paragraph 17 that provides that the Court has determined that the child can’t become
        reunified with the defendant or whatever it is. I don’t see how that’s something that I can
        do. So I’ll enter the decree, but not with that provision.
                [COUNSEL]: Why is that something you cannot do?
                THE COURT: I don’t know that I have jurisdiction to do it.
                [COUNSEL]: You absolutely do have jurisdiction to do it.
                THE COURT: Okay. Submit a brief, and I will consider it.
                [COUNSEL]: Okay. I will. Thank you.
                THE COURT: But at the moment, the Court’s not inclined to make a finding that
        the minor child’s reunification with the defendant is not viable. I don’t know what
        reunification with the defendant means. I assume what it means --
                [COUNSEL]: Being placed in his custody.
                THE COURT: I assume the child wasn’t born in the United States. So is [Blanca]
        a United States citizen?
                [COUNSEL]: She’s not. But it’s not relevant to this action.
                THE COURT: Okay. Then what’s the relevance to this paragraph?




                                                -3-
         [COUNSEL]: Well, pursuant to 43-1238(b), you do have jurisdiction to make such
findings. And, in fact, if there’s sufficient evidence in the record to support the findings,
you shall make the findings.
         THE COURT: I’m not going to make a finding that the child’s reunification with
the defendant is not viable. It could very well be viable in the future.
         [COUNSEL]: You just heard testimony though about extreme violence and abuse
against the plaintiff and the children. How could it possibly be in the children’s best interest
to be returned to defendant’s custody at any time?
         THE COURT: It might sometime in the future be possible with therapy with
counseling and the father and the child go to counseling and in five years everything is
great. I’m not going to make a finding that --
         [COUNSEL]: So are there any circumstances in which you would find that
reunification is not viable on a permanent basis?
         THE COURT: No. It’s not relevant here. I have given her custody of the child. The
parenting plan with which I have done that provides that the child’s contact with the father
is at her discretion. And until he comes into court and challenges that and asks me to change
that, those are the circumstances that would exist under the decree, and that’s all I need.
The citizenship of these people is none of my concern. The best interest of the children is.
I have given her custody of the child.
         [COUNSEL]: This proceeding is not about the citizenship of either of the parties
or the children.
         THE COURT: Correct.
         [COUNSEL]: It has virtually nothing to do with the immigration process.
         THE COURT: She has established jurisdiction with this Court by testifying that
she’s a resident of the State of Nebraska and was for at least a year before she filed her
complaint. That gives me jurisdiction to dissolve the marriage. I will agree to do that. I will
agree to incorporate in that decree a parenting plan that she’s asked me to incorporate. And
that is that she have sole custody of the child, and any contact that the child have with the
defendant be at the plaintiff’s discretion.
         ....
         [COUNSEL]: I really believe that there’s a strong statutory basis for you to make
these findings. Are you familiar with 43-1238(b)?
         THE COURT: Yes, I just read it.
         [COUNSEL]: Okay. So it provides that you have jurisdiction to make a finding
with respect to reunification being nonviable. And that you shall make such finding if
there’s sufficient evidence in the record.
         THE COURT: I disagree.
         [COUNSEL]: You disagree with the statute?
         THE COURT: I’m not going to make the finding that reunification between the
father and the child can never happen, is not viable, will not ever happen.
         ....




                                         -4-
               THE COURT: . . . . If you want me to enter the decree without that finding, I will
       be happy to do so. If not, we’re adjourned. You’re excused.
               [COUNSEL]: That would be great if you would strike whatever language you feel
       you need to strike from Paragraph 17, unless you think you might change your mind with
       briefing.
               THE COURT: I don’t think so. You’re asking me to find that it’s impossible that
       these two could ever be --
               [COUNSEL]: I’m not asking you to find that it’s impossible that they could ever
       be reunified. I’m asking you to find that reunification is not viable at this time.
               THE COURT: I won’t do that.

The district court subsequently signed a decree prepared by Blanca’s counsel that awarded custody
of the child to Blanca and included a finding that Lucio had abused and neglected the child, was
verbally and physically abusive toward the child, and routinely beat and threatened Blanca in the
child’s presence, including with a loaded firearm. However, the court struck paragraph 17 in the
prepared decree which stated:
                The court finds, pursuant to Neb. Rev. Stat. § 43-1238(b), that due to the
        Defendant’s abuse and neglect, the minor child’s reunification with Defendant is not
        viable. The court further finds that it is in the minor child’s best interest to remain in the
        custody and control of the Plaintiff, who resides in the United States, and not return to
        Mexico. The court makes these factual findings and conclusion of law pursuant to Neb.
        Rev. Stat. §§ 43-1238(b) and 43-2923, and for the purpose of furthering the minor’s efforts
        to obtain relief from Defendant’s abuse and neglect.

Because the court struck through paragraph 17, it did not make the findings as requested by Blanca.
Blanca’s motion to alter or amend was denied.
       Blanca appeals.
                                   ASSIGNMENTS OF ERROR
      Blanca assigns four errors that can be consolidated as one: The district court erred in not
making the findings of fact requested by Blanca. No responsive brief was filed by Lucio.
                                    STANDARD OF REVIEW
       Statutory interpretation presents a question of law. Sabino v. Ozuna, 305 Neb. 176, 939
N.W.2d 757 (2020). We independently review questions of law decided by a lower court. Id.
       In a marital dissolution action, an appellate court reviews the case de novo on the record to
determine whether there has been an abuse of discretion by the trial judge. Id.
                                            ANALYSIS
         Like in Sabino v. Ozuna, supra, this appeal generally presents the question of whether the
district court had the authority to make the findings of fact requested by Blanca and, if so, whether
there was sufficient evidence for the court to make those findings. The opinion in Sabino v. Ozuna,




                                                -5-
supra, was released after Blanca filed her notice of appeal and appellate brief in this case; thus,
neither the district court nor Blanca had the benefit of the Nebraska Supreme Court’s opinion
which addressed the same issue raised in this appeal.
                                   DISTRICT COURT’S AUTHORITY
        In Sabino v. Ozuna, supra, the Nebraska Supreme Court held that the district court had the
authority to make the findings sought by the plaintiff--i.e., abuse, neglect, or abandonment; family
reunification; and best interests of the child. Section 43-1238(b) provides:
        In addition to having jurisdiction to make judicial determinations about the custody and
        care of the child, a court of this state with exclusive jurisdiction under subsection (a) of this
        section has jurisdiction and authority to make factual findings regarding (1) the abuse,
        abandonment, or neglect of the child, (2) the nonviability of reunification with at least one
        of the child’s parents due to such abuse, abandonment, neglect, or a similar basis under
        state law, and (3) whether it would be in the best interests of such child to be removed from
        the United States to a foreign country, including the child’s country of origin or last habitual
        residence. If there is sufficient evidence to support such factual findings, the court shall
        issue an order containing such findings when requested by one of the parties or upon the
        court’s own motion.

The Nebraska Supreme Court stated:
              The language of § 43-1238 provides that if a court has jurisdiction to make an initial
      child custody determination, it also has the jurisdiction and authority to make the factual
      findings relevant to SIJ status. In this case, the record shows that the child’s home state for
      purposes of § 43-1238(a) was Nebraska, and, as such, the court had the jurisdiction to make
      an initial child custody determination and to make the requested findings.

Sabino v. Ozuna, 305 Neb. at 182, 939 N.W.2d at 762.
        Nebraska is the home state of Blanca’s child for purposes of § 43-1238(a). See Neb. Rev.
Stat. § 43-1227(7) (Reissue 2016) (home state means state in which child lived with parent for at
least 6 consecutive months immediately before commencement of child custody proceeding).
Therefore, like in Sabino v. Ozuna, supra, the district court had the jurisdiction to make an initial
child custody determination and to make Blanca’s requested findings.
                                        SUFFICIENT EVIDENCE
       Section 43-1238(b) provides that “[i]f there is sufficient evidence to support such factual
findings, the court shall issue an order containing the findings when requested by one of the parties
or upon the court’s own motion.” Because we have already determined that the district court had
the authority to make the requested findings, the next question is whether there was sufficient
evidence to support the findings.
       The Nebraska Supreme Court stated:
       The role of state courts in the SIJ status determination is to make the findings of fact
       necessary to the U.S. Citizenship and Immigration Service’s legal determination of the



                                                  -6-
       immigrant child’s entitlement to SIJ status. Federal law affirms the institutional
       competence of state courts as the appropriate forum for child welfare determinations
       regarding abuse, neglect, and abandonment, as well as a child’s best interests. But it is not
       the role of the state court to make a determination as to whether a child will ultimately be
       eligible for SIJ status; that is a determination reserved for the U.S. Customs and
       Immigration Service and the federal government.
                That a court is requested to make findings for purposes of SIJ status does not mean
       that it must make findings favorable to the party seeking them. Courts asked to make these
       findings may conclude that there was insufficient evidence or that the evidence was not
       credible.
                Federal law provides: “Applications for asylum and other forms of relief from
       removal in which an unaccompanied alien child is the principal applicant shall be governed
       by regulations which take into account the specialized needs of unaccompanied alien
       children and which address both procedural and substantive aspects of handling
       unaccompanied alien children’s cases.”
                Courts in other jurisdictions have interpreted this language as a caution to courts to
       not place insurmountable evidentiary burdens on SIJ petitioners, because those seeking that
       status will have limited abilities to corroborate testimony with additional evidence.

Sabino v. Ozuna, 305 Neb. at 182-83, 939 N.W.2d at 762.
        In its decree, the district court did find that Lucio had abused and neglected the child.
However, it struck language regarding the viability of reunification and whether it would be in the
child’s best interests to be removed from the United States. Blanca argues, “[T]he trial court
seemed to take issue with the propriety of or need for such findings, but not with the sufficiency
of the supporting evidence presented.” Brief for appellant at 16 (emphasis in original.) We agree
with Blanca that the trial court seemed to take issue with the need for such findings, as evidenced
by the court’s statement that the viability of reunification was “not relevant here” because it gave
Blanca custody.
        Like the Nebraska Supreme Court in Sabino v. Ozuna, supra, we conclude that although
the court can and should entertain a request for findings, the court’s powers as a fact finder to
assess the credibility of a witness or judge the sufficiency of evidence remain in effect.
Accordingly, we reverse the decision of the district court and remand the cause for further
proceedings so that the district court can entertain Blanca’s request for findings in light of the
Nebraska Supreme Court’s recent opinion in Sabino v. Ozuna, supra.
                                          CONCLUSION
       The decision of the district court is reversed, and the cause is remanded for further
proceedings.
                                                               REVERSED AND REMANDED FOR
                                                               FURTHER PROCEEDINGS.




                                                -7-